Name: Council Decision (EU) 2019/1121 of 25 June 2019 on the signing, on behalf of the European Union, of the Free Trade Agreement between the European Union and the Socialist Republic of Viet Nam
 Type: Decision
 Subject Matter: international affairs;  European construction;  Asia and Oceania;  international trade
 Date Published: 2019-07-02

 2.7.2019 EN Official Journal of the European Union L 177/1 COUNCIL DECISION (EU) 2019/1121 of 25 June 2019 on the signing, on behalf of the European Union, of the Free Trade Agreement between the European Union and the Socialist Republic of Viet Nam THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91(1), Article 100(2) and the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 23 April 2007, the Council authorised the Commission to negotiate a free trade agreement (FTA) with Member States of the Association of Southeast Asian Nations (ASEAN). That authorisation provided for the possibility of bilateral negotiations. (2) On 22 December 2009, the Council authorised the Commission to pursue bilateral FTA negotiations with individual ASEAN Member States. In June 2012, the Commission launched bilateral negotiations on an FTA with Viet Nam to be conducted in accordance with the existing negotiating directives. (3) The negotiations for a Free Trade Agreement between the European Union and the Socialist Republic of Viet Nam (the Agreement) have been concluded. (4) The Agreement should be signed on behalf of the Union, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Free Trade Agreement between the European Union and the Socialist Republic of Viet Nam (the Agreement) is hereby authorised, subject to the conclusion of the said Agreement. (1) Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 June 2019. For the Council The President A. ANTON (1) The text of the Agreement will be published together with the decision on its conclusion.